       Case: 3:19-cr-00090-wmc Document #: 39 Filed: 11/18/19 Page 1 of 2

                                                                               Telephone 608/264-5158
                         U.S. Department of Justice                                 TTY 608/264-5006
                                                                Administrative Facsimile 608/264-5183
                         Scott C. Blader
                         United States Attorney                  Civil Division Facsimile 608/264-5724
                         Western District of Wisconsin       Criminal Division Facsimile 608/264-5054

Address:
222 W. Washington Avenue
Suite 700
Madison, Wisconsin 53703
                                    November 18, 2019

VIA EMAIL
Joseph A. Bugni
Federal Defender Services of Wisconsin, Inc.
22 East Mifflin Street
Suite 1000
Madison, WI 53703

Re:    Government’s Expert Witness Notice in United States v. Kriemelmeyer (3:19-CR-90)

Dear Attorney Bugni:

      Pursuant to your request and the Court’s order, the purpose of this letter is to
provide notice pursuant to Rule 16(a)(1)(G) of the government’s intent to use expert
testimony during its case-in-chief at trial. The government intends to call IRS Revenue
Agent Eric Nuenthel to testify as an expert in this case. Revenue Agent Nuenthel’s
resume is attached to this letter.

       The Federal Rules of Evidence authorize the use of an expert witness if it “will
help the trier of fact to understand the evidence or to determine a fact in issue.” Fed. R.
Evid. 702. The use of an expert witness in criminal tax prosecutions has been
consistently approved. See, e.g., United States v. Beall, 970 F.2d 343, 347-348 (7th Cir.
1992); see also Criminal Tax Manual § 40.03[9][b] (collecting cases). Such an IRS expert
summary witness may summarize evidence for purposes of tax analysis. United States
v. Windfelder, 790 F.2d 576, 581-82 (7th Cir. 1986); United States v. Marchini, 797 F.2d 759,
765-66 (9th Cir. 1986).

       As is common in tax cases, near the end of its case-in-chief, the government
intends to call such a summary expert witness trained in taxation and accounting. This
witness, IRS Revenue Agent Eric C. Nuenthel, will provide an analysis of the financial
records introduced into evidence and explain the tax consequences of the Government’s
evidence. Specifically, Revenue Agent Nuenthel will testify to the tax implications of
the conduct charged in the indictment, as well as to other pertinent evidence presented
       Case: 3:19-cr-00090-wmc Document #: 39 Filed: 11/18/19 Page 2 of 2
November 18, 2019
Page 2

in the course of the trial. Revenue Agent Nuenthel will also testify to the various IRS
forms involved in this case, including their intended and proper use.

      Through Revenue Agent Nuenthel, the Government will offer into evidence
summary schedules reflecting the Government’s evidence and summaries of
voluminous records under Federal Rule of Evidence 1006. The schedules will be
prepared based on admissible evidence. Courts have regularly approved the use of
such charts. See, e.g., United States v. Gardner, 611 F.2d 770, 776 (9th Cir. 1980).

        The summary schedules, because they will depend on evidence that is admitted
at trial, by necessity will not be finalized until shortly before the summary witness’s
testimony. Copies of the summary schedules will be provided to you and the Court
shortly before the testimony. Draft summaries of tax and financial calculations have
already been provided to you at bates range KRIEMELMEYER_SAREXHIBITS-000028
through -000036 and KRIEMELMEYER_SAREXHIBITS-001031 through -001113. The
underlying financial records and other documentary evidence that the government
anticipates will be used in creating the ultimate summary schedules at trial are being
provided or made available to you in discovery.

       Should unforeseen events arise between now and the date of trial that require
different expert testimony and/or change the current trial date, the Government
reserves the right to seek to introduce testimony of additional experts.

                                               Very truly yours,

                                               SCOTT C. BLADER
                                               United States Attorney

                                         By:             /s/
                                               ELIZABETH ALTMAN
                                               Assistant United States Attorney


                                         By:             /s/
                                               ERIC C. SCHMALE
                                               Trial Attorney
